DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are: “a first optical module configured to project a first image” and “a second optical module configured to project a second image” in claims 1 and 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

These limitations are interpreted as followed:
First and second optical module: The optical module 120 can be realized by such as a digital light processing (DLP) module or a 3-pieces liquid crystal display (3LCD) 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0153457 by Kunze (“Kunze”).

As to claim 1, Kunze discloses a head-up display device (Kunze, head up display system, Figure 2) used in augmented reality, comprising:
a set of reflectors (Kunze, reflection area 3 on windshield 2 and reflective areas 5 on curved mirror 4, Figure 2), comprising at least one moveable reflector (Kunze, The reflector element 4 is adjustable to adjust the angle of reflection of the displayed images and thus to adjust the optical path between the display devices 6, the reflector element 4, the second reflector element or windshield 2 and the eye boxes 1. Figure 2, ¶ [0020]);
a first optical module (Kunze, display 6, Figure 2) configured to project a first image to the at least one moveable reflector and to project the first image to a target position through the set of reflectors (Kunze, The curved mirror has two reflection areas 5 for the first reflective element (shown from behind but the mirror is not semi-transparent), and the windshield has two reflection areas 3 for respective ones of the eye boxes light paths (from the displays 6 to the reflective areas 5 at the first reflective element to the reflective areas 3 of the second reflective element to the driver's eyes or eye boxes 1).  Thus, each eye of the driver receives a respective image displayed by or projected by the display devices or display screens 6. Figure 2, ¶ [0019]);
a reflector adjustment mechanism (Kunze, actuator system 8, Figure 2) configured to adjust a position of the at least one moveable reflector to change a height of the target position (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such as via a ball and socket mount) to provide the appropriate reflection angle and optical path for the particular driver eye locations. Figure 2, ¶ [0020]).
As to claim 2, Kunze discloses the head-up display device wherein the set of reflectors comprises a first reflector (Kunze, reflector element 4 with reflective areas 5, Figure 2) and a second reflector (Kunze, reflection areas 3, Figure 2), the first reflector is moveable (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such as via a ball and socket mount) to provide the appropriate reflection angle and optical path for the particular driver eye locations. Figure 2, ¶ [0020]), the second reflector is not moveable, As shown in figure 2 of Kunze, the reflective areas 3 are on the windshield 2 which is not moveable.
and the first image is firstly projected to the first reflector and then is further reflected to the second reflector. As shown in figure 2 of Kunze, the light paths produced by the displays 6 first reflect off of the reflective areas 5 and then reflected off the reflection areas 3.
As to claim 3, Kunze discloses the head-up display device wherein the reflector adjustment mechanism is configured to translate the first reflector .
As to claim 4, Kunze discloses the head-up display device wherein when the first reflector moves at a first position, the first image is projected to a first target position along an optical path, and when the first reflector moves to a second position, the first image is projected to a second target position along another optical path (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such as via a ball and socket mount) to provide the appropriate reflection angle and optical path for the particular driver eye locations. Figure 2, ¶ [0020]).
As to claim 6, Kunze discloses the head-up display device wherein the reflector adjustment mechanism is configured to rotate or translate the at least one moveable reflector (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such .
As to claim 7, Kunze discloses the head-up display device wherein a rotation angle or a translation distance of the at least one moveable reflector is relevant to a height of an eye position from which a user views the first image (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such as via a ball and socket mount) to provide the appropriate reflection angle and optical path for the particular driver eye locations. Figure 2, ¶ [0020]). Kunze teaches the driver eye locations determining the adjustment.
As to claim 8, Kunze discloses a head-up display device (Kunze, head up display system, Figure 2) used in augmented reality, comprising:
a set of reflectors (Kunze, reflection area 3 on windshield 2 and reflective areas 5 on curved mirror 4, Figure 2), comprising a first reflector (Kunze, reflector element 4 with reflective areas 5, Figure 2) and a second reflector (Kunze, reflection areas 3, Figure 2), wherein the first reflector and the second reflector are disposed oppositely, the first reflector is moveable (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such as via a ball and socket mount) to provide the appropriate , and the second reflector is not moveable; As shown in figure 2 of Kunze, the reflective areas 3 are on the windshield 2 which is not moveable and the reflective areas 3 and 5 are opposite of each other.
a first optical module (Kunze, display 6, Figure 2) configured to project a first image to the first reflector, which further reflects the first image to the second reflector for projecting the first image to a first target position (Kunze, The curved mirror has two reflection areas 5 for the first reflective element (shown from behind but the mirror is not semi-transparent), and the windshield has two reflection areas 3 for respective ones of the eye boxes light paths (from the displays 6 to the reflective areas 5 at the first reflective element to the reflective areas 3 of the second reflective element to the driver's eyes or eye boxes 1).  Thus, each eye of the driver receives a respective image displayed by or projected by the display devices or display screens 6. Figure 2, ¶ [0019]);
a second optical module (Kunze, display 6, Figure 2) configured to project a second image to the second reflector for projecting the second image to a second target position (Kunze, The curved mirror has two reflection areas 5 for the first reflective element (shown from behind but the mirror is not semi-transparent), and the windshield has two reflection areas 3 for respective ones of the eye boxes light paths (from the displays 6 to the reflective areas 5 at the first reflective element to the reflective areas 3 of the second reflective element to the driver's eyes or eye boxes 1).  Thus, each eye of the driver receives a respective image displayed by or projected by ; As shown in figure 2 of Kunze, the first and second optical modules are one of the displays 6.
a reflector adjustment mechanism (Kunze, actuator system 8, Figure 2) configured to adjust a position of the first reflector to change a height of the first target position (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such as via a ball and socket mount) to provide the appropriate reflection angle and optical path for the particular driver eye locations. Figure 2, ¶ [0020]).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0153457 by Kunze (“Kunze”) in view of U.S. Pub. No. 2017/0192234 by Lai (“Lai”).

As to claim 5, Kunze does not expressly teach the head-up display device wherein the set of reflectors comprises a first reflector and a second reflector, and both the first reflector and the second reflector are moveable.
Kunze merely teaches one reflector being movable (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such as via a ball and socket mount) to provide the appropriate reflection angle and optical path for the particular driver eye locations. Figure 2, ¶ [0020]).
Lai teaches a head-up display wherein the set of reflectors comprises a first reflector and a second reflector, and both the first reflector and the second reflector are moveable (Lai, in certain embodiments where the head-up display 2 is                         
                            
                                
                                    O
                                    P
                                
                                
                                    3
                                
                            
                        
                     and, thus, to alter the portion of the flat combiner 200 on which the second reflected light image is reflected.  Moreover, aside from being fixedly mounted on the dashboard platform 101, the flat combiner 200 may also be movably or rotatably mounted to the dashboard platform 101. Figure 7, ¶ [0042]).
The combination of Kunze and Lai teaches the reflective areas on the windshield as being a combiner which may rotate.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kunze’s windshield reflective element to include Lai’s movable flat combiner because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kunze’s windshield reflective element and Lai’s movable flat combiner perform the same general and predictable function, the predictable function being providing a reflected display image to a user in a head up display system. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Kunze’s windshield reflective element by replacing it with Lai’s movable flat combiner. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Kunze, as modified by Lai, teaches both reflective elements as being movable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0153457 by Kunze (“Kunze”) in view of U.S. Pub. No. 2019/0265582 by Sakai (“Sakai”).

As to claim 9, Kunze does not expressly teach the head-up display device wherein the second image has a resolution higher than a resolution of the first image.
Sakai teaches a head up display wherein the second image has a resolution higher than a resolution of the first image (Sakai, by respectively displaying the two images (first image and second image) on the two display surfaces 111A and 111B, an independent display means can be provided for each of the images, to make it easier to set different display characteristics (resolution, luminance, or the like) for each of the images. Figures 3-4B, ¶ [0042]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kunze’s display images to include Sakai’s image characteristic settings because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sakai’s image characteristic settings permits adjustable viewing properties for the display images.  This known benefit in Sakai is applicable to Kunze’s display images as they both share characteristics and capabilities, namely, they are directed to head up displays.  Therefore, it would have been recognized that modifying Kunze’s display images to include Sakai’s image 
Thus, Kunze, as modified by Sakai, teaches the images with different resolution settings. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0153457 by Kunze (“Kunze”) in view of U.S. Pub. No. 2016/0121895 by Seo (“Seo”).

As to claim 10, Kunze does not expressly teach the head-up display device wherein the first image has a magnification rate greater than a magnification rate of the second image.
Seo teaches a head up display wherein the first image has a magnification rate greater than a magnification rate of the second image (Seo, Referring to FIG. 6, an image of an active 1 area displayed on an aspherical mirror is displayed on eye box 1 of the screen of the vehicle in the form having a projection distance B and a magnification x10.  Further, an image of an active 2 area displayed on the aspherical mirror is displayed on eye box 2 of the screen of the vehicle in the form having a projection distance A and a magnification x5. Figure 6, ¶ [0076]). Seo teaches each of the image areas as having different magnification levels.

Thus, Kunze, as modified by Seo, teaches the images being displayed at different magnification levels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691